                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MARCO WRIGHT                                                                               PLAINTIFF

v.                                                                                  No. 3:19CV32-DAS

MTC, ET AL.                                                                            DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Marco Wright, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that the defendants failed to protect him from attack by another inmate. For the reasons set

forth below, the instant case will be dismissed on the merits and for failure to exhaust administrative

remedies.

                                          Factual Allegations

        Marco Wright is an inmate serving a fifteen-year sentence with the Mississippi Department of

Corrections after his conviction on charges of sexual battery and statutory rape. Mr. Wright is

currently housed in the Marshall County Correctional Facility in Holly Springs, Mississippi, the

relevant to his allegations. On October 16, 2018, CO Meeks ordered Mr. Wright to push the

Administrative Segregation cart carrying Offender Christopher Hollis’ belongings to Delta Dorm #2,

which houses C-custody inmates. Mr. Hollis, a C-custody inmate, walked down the hallway,

unrestrained, beside Wright. Once they reached the pod, an officer opened the door for Hollis to enter,
and he attacked Wright, striking him first on the chin, then the jaw – leaving Wright dizzy. Wright

fled from D-dorm to A-dorm, and CO Townsend followed to see if he was injured. Other officers

apprehended Hollis and escorted him away. Wright then went to medical, where he received Tylenol,

Ibuprofen, and muscle rub for his jaw. His right ear and the right side of his jaw hurt, so he received

x-rays, which showed no broken bones, though he still has pain in those areas. He filed a grievance,

in which he requested over $500,000 in damages, as well as an order prohibiting prison staff from

retaliating against him for filing suit. R. Pennington, Director of the Administrative Remedy Program,

rejected Mr. Wright’s grievance, as he sought relief (money damages) beyond the power of the ARP

Department to grant. Wright believes Offender Hollis should have been secured before transporting

him to another location within the prison, especially since Hollis had been involved in similar

incidents in the past.

                                           Failure to Protect

        Marco Wright claims that the defendants failed to protect him from the attack of Offender

Christopher Hollis. “The Eighth Amendment affords prisoners protection against injury at the hands

of other inmates.” Johnson v. Lucas, 786 F.2d 1254, 1259 (5th Cir. 1986) (citations omitted).

Deliberate indifference “[is] the proper standard to apply in the context of convicted prisoners who

claim[] denial of medical care or the failure to protect.” Grabowski v. Jackson County Public

Defenders Office, 47 F.3d 1386, 1396 (5th Cir. 1995). A prisoner plaintiff cannot show that a prison

official showed deliberate indifference unless he can show that “the official [knew] of and

disregard[ed] an excessive risk to inmate health or safety;” indeed, the official must have been aware

of facts giving rise to an inference that a substantial risk of serious harm existed – and he must have

drawn that inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). An inmate pursuing a claim for

failure to protect may prove his claim by showing that the defendants knew of a specific threat to him
                                                       -2-
but failed to take measures to protect from it. Id. at 843. However, even in the absence of specific

threat, an inmate may prove a claim of failure to protect if he can show that he was placed in a prison

environment “where terror reigns.” Jones v. Diamond, 636 F.2d 1364 (5th Cir. 1981), overruled on

other grounds by International Woodworkers of America, AFL-CIO and its Local No. 5-376 v.

Champion Intern. Corp., 790 F.2d 1174 (5th Cir. 1986). This situation arises in a jail or prison where

officials permit violent offenders to hold sway over part or all of the facility – creating “a pervasive

risk of harm and a failure to take reasonable steps to prevent the known risk.” Stokes v. Delcambre,

710 F.2d 1120 (5th Cir. 1983) (sheriff housed college students arrested on a non-violent misdemeanor

charge with a dozen inmates charged with violent felonies – leading to the students’ severe beating

and rape). Indeed, “it does not matter whether the risk comes from a single source or multiple

sources, any more than it matters whether a prisoner faces excessive risk of attack for reasons personal

to him or because all prisoners in his situation face such a risk.” Farmer, 511 U.S. at 843.

        In this case, Mr. Wright has not alleged that he and Mr. Hollis had experienced trouble before

– or that he otherwise had reason to suspect that Hollis might attack him. Indeed, if he had expected

such an attack, he could have told CO Meeks, the guard initiating the escort, to keep them separate.

He could also have made use of the Red Tag procedure, which allows inmates to inform prison

officials to keep them separate from certain other inmates. Mr. Wright did not do so. Thus, if he had

no reason to expect inmate Hollis to attack him, the guards also had no reason to expect such an

attack. Based upon Mr. Hollis’ history of violent conduct, Mr. Wright might state a claim of

negligence (lack of due care) on the part of the defendants for failing to restrain him during escort;

however, negligent conduct by prison officials does not rise to the level of a constitutional violation.

Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v. Cannon, 474 U.S. 344, 106 S.Ct.



                                                       -3-
668 (1986). As such, the plaintiff’s claim regarding failure to protect him must be dismissed for

failure to state a claim upon which relief could be granted.

                              Exhaustion of Administrative Remedies

        Based upon the plaintiff’s allegations and the documentation he has provided, it is clear

that he did not exhaust the prison’s grievance process before filing the instant suit. Although

exhaustion of administrative remedies is an affirmative defense, normally to be pled by a defendant,

the court may dismiss a pro se prisoner case if failure to exhaust is apparent on the face of the

complaint. Carbe v. Lappin, 492 F.3d 325 (5th Cir. 2007). Congress enacted the Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. §1997e et seq. – including its requirement that inmates

exhaust their administrative remedies prior to filing suit – in an effort to address the large

number of prisoner complaints filed in federal courts. See Jones v. Bock, 549 U.S. 199, 202

(2007). Congress meant for the exhaustion requirement to be an effective tool to help weed out

the frivolous claims from the colorable ones:

        Prisoner litigation continues to ‘account for an outsized share of filings’ in federal
        district courts. Woodford v. Ngo, 548 U.S. 81, 94, n. 4, 126 S.Ct. 2378 (2006) (slip op.,
        at 12, n.4). In 2005, nearly 10 percent of all civil cases filed in federal courts
        nationwide were prisoner complaints challenging prison conditions or claiming civil
        rights violations. Most of these cases have no merit; many are frivolous. Our legal
        system, however, remains committed to guaranteeing that prisoner claims of illegal
        conduct by their custodians are fairly handled according to law. The challenge lies in
        ensuring that the flood of non-meritorious claims does not submerge and effectively
        preclude consideration of the allegations with merit. See Neitzke v. Williams, 490 U.S.
        319, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).

        Congress addressed that challenge in the PLRA. What this country needs, Congress
        decided, is fewer and better prisoner suits. See Porter v. Nussle, 534 U.S. 516, 524,
        122 S.Ct. 983, 152 L.Ed.2d 12 (2002) (PLRA intended to “reduce the quantity and
        improve the quality of prisoner suits”). To that end, Congress enacted a variety of
        reforms designed to filter out the bad claims and facilitate consideration of the good.
        Key among these was the requirement that inmates complaining about prison
        conditions exhaust prison grievance remedies before initiating a lawsuit.

                                                       -4-
Jones v. Bock, 549 U.S. 199, 203 (2007).

       The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e(a), requires prisoners to

exhaust any available administrative remedies before filing suit under 42 U.S.C. §1983. The

exhaustion requirement protects administrative agency authority, promotes efficiency, and

produces “a useful record for subsequent judicial consideration.” Woodford v. Ngo, 548 U.S.81,

89 (2006). A prisoner cannot satisfy the exhaustion requirement “by filing an untimely or

otherwise procedurally defective administrative grievance or appeal” because “proper exhaustion

of administrative remedies is necessary.” Woodford v. Ngo, 548 U.S. 81, 83-84 (2006)

(emphasis added); see also Johnson v. Ford, 261 F. App’x 752, 755 (5th Cir. 2008)( the Fifth

Circuit takes “a strict approach” to the PLRA’s exhaustion requirement)(citing Days v. Johnson,

322 F.3d 863, 866 (5th Cir. 2003)); Lane v. Harris Cty.Med.Dep’t, No. 06-20935, 2008 WL

116333, at *1 (5th Cir. Jan.11,2008)( under the PLRA, “the prisoner must not only pursue all

available avenues of relief; he must also comply with all administrative deadlines and procedural

rules”). Indeed, “a prisoner must now exhaust administrative remedies even where the relief

sought – monetary damages – cannot be granted by the administrative process.” Booth v.

Churner, 532 U.S. 731, 739 (2001).

       The requirement that claims be exhausted prior to the filing of a lawsuit is mandatory and

non-discretionary. Gonzalez v. Seal, 702 F.3d 785 (5th Cir.2012). “Whether a prisoner has

exhausted administrative remedies is a mixed question of law and fact.” Dillon v. Rogers, 596

F.3d 260, 266 (5th Cir. 2010). As “exhaustion is a threshold issue that courts must address to

determine whether litigation is being conducted in the right forum at the right time, . . . judges

may resolve factual disputes concerning exhaustion without the participation of a jury.” Id. at



                                                    -5-
272. The Supreme Court has also recognized the need for a prisoner to face a significant

consequence for deviating from the prison grievance procedural rules:

       The benefits of exhaustion can be realized only if the prison grievance system is given
       a fair opportunity to consider the grievance. The prison grievance system will not
       have such an opportunity unless the grievance complies with the system’s critical
       procedural rules. A prisoner who does not want to participate in the prison grievance
       system will have little incentive to comply with the system’s procedural rules unless
       noncompliance carries a sanction . . . .

Woodford at 95.

       Mississippi Code Annotated § 47-5-801 grants the Mississippi Department of Corrections

the authority to adopt an administrative review procedure at each of its correctional facilities.

Under this statutory authority, the Mississippi Department of Corrections has set up an

Administrative Remedy Program (“ARP”) through which an inmate may seek formal review of a

complaint or grievance relating to any aspect of his incarceration. This court approved the ARP

Program in Gates v. Collier, GC 71-6-S-D (N.D. Miss. Feb. 15, 1994). See also Marshall v.

Price, 239 F.3d 365, 2000 WL 1741549, at *1 (5th Cir. Nov. 6, 2000). On September 19, 2010,

the ARP process was changed from three steps to two. See Gates v. Barbour, No. 4:71CV6-

JAD, Doc. 1242 (N.D. Miss. Aug. 19, 2010); Threadgill v. Moore, No. 3:10CV378-TSL-MTP,

2011 WL 4388832, at *3 n.6 (S.D. Miss. July 25, 2011).

       The two-step ARP process begins when an inmate first submits his grievance in writing

to the prison’s legal claims adjudicator within thirty days of the incident. Howard v. Epps, No.

5:12CV61-KS-MTP, 2013 WL 2367880, at *2 (S.D. Miss. May 29, 2013). The adjudicator

screens the grievance and determines whether to accept it into the ARP process. Id. If accepted,

the grievance is forwarded to the appropriate official who then issues a First Step Response to

the complaining inmate. Id. If the inmate is unsatisfied with the first response, he may continue

                                                    -6-
to the Second Step by completing an appropriate ARP form and sending it to the legal claims

adjudicator. Id. The Superintendent, Warden or Community Corrections Director will then issue

a final ruling, or Second Step Response – which completes the ARP process. Id. If the inmate is

unsatisfied with that response, he may file suit in state or federal court. Id.

        In this case, Mr. Wright’s grievance was rejected because he sought relief (money damages)

beyond the power of the Administrative Remedy Program to provide. His failure to request

appropriate relief during the grievance process rendered the process defective. See Woodford, supra.

Thus, he did not complete the grievance process through the Second Step, and his claims have not

been exhausted. The instant case will be dismissed for that reason, as well.

                                               Conclusion

        For the reasons set forth above, the instant case will be dismissed for failure to state a claim

upon which relief could be granted, and, in the alternative, for failure to exhaust administrative

remedies. A final judgment consistent with this memorandum opinion will issue today.

        SO ORDERED, this, the 29th day of March, 2019.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE




                                                       -7-
